Citation Nr: 1716652	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  11-13 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Todd S. Hammond, Attorney


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Army from March 1979 to April 1982.
This claim arises to the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied the Veteran's claim of entitlement to service connection for PTSD (also claimed as anxiety and depression).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets this delay, the record reflects that further development regarding the Veteran's opportunity to submit testimony is required.

In May 2011, and again in October 2015, the Veteran submitted a VA Form 9.  Both forms indicated that the Veteran requested a Travel Board hearing.  In February 2017, the Veteran was properly notified of his scheduled hearing on April 25, 2017.  On April 10, 2017, the Veteran indicated that he would not be able to attend the scheduled Travel Board hearing, withdrew his request for a Travel Board hearing, and requested a videoconference hearing.  The record indicates that the Veteran was informed that the Portland RO would schedule him for such hearing.  The Veteran has not yet had the opportunity to provide testimony at a Board hearing regarding his claim.  In light of his hearing request, the Board is remanding this claim to honor it.  See 38 C.F.R. § 20.704 (2016).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge of the Board, in accordance with applicable law.  The Veteran and his attorney should be provided with proper notice of the date, time and location of the hearing, and given the opportunity to appear.  After the hearing is conducted, or if the Veteran withdraws the hearing request or does not report for the scheduled hearing, the issue should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




